UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 SCHEDULE 13G (Rule 13d-102) Under the Securities Exchange Act of 1934 (Amendment No. 6)* DreamWorks Animation SKG, Inc. (Name of Issuer) Class A Common Stock (par value $.01 per share) (Title of Class of Securities) 26 (CUSIP Number) December 31, 2012 (Date of Event which Requires Filing of this Statement) Check the appropriate box to designate the rule pursuant to which this Schedule is filed: o Rule 13d-1(b) o Rule 13d-1(c) x Rule 13d-1(d) *The remainder of this cover page shall be filled out for a reporting person’s initial filing on this form with respect to the subject class of securities, and for any subsequent amendment containing information which would alter the disclosures provided in a prior cover page. The information required in the remainder of this cover page shall not be deemed to be “filed” for the purpose of Section 18 of the Securities Exchange Act of 1934 (“Act”) or otherwise subject to the liabilities of that section of the Act but shall be subject to all other provisions of the Act (however, see the Notes). CUSIP No. 26 SCHEDULE 13G Page 2 of10 Pages 1 NAME OF REPORTING PERSON I.R.S. INDENTIFICATION NO. OF ABOVE PERSON JEFFREY KATZENBERG 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (a)x (b) o 3 SEC USE ONLY 4 CITIZENSHIP OR PLACE OF ORGANIZATION U.S.A. NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 5 SOLE VOTING POWER 6 SHARED VOTING POWER -0- 7 SOLE DISPOSITIVE POWER 8 SHARED DISPOSITIVE POWER -0- 9 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 10 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (9) EXCLUDES CERTAIN SHARES o 11 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (9) 10.3% 12 TYPE OF REPORTING PERSON IN CUSIP No. 26 SCHEDULE 13G Page 3 of10 Pages 1 NAME OF REPORTING PERSON I.R.S. INDENTIFICATION NO. OF ABOVE PERSON M&J K B LIMITED PARTNERSHIP 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (a)x (b) o 3 SEC USE ONLY 4 CITIZENSHIP OR PLACE OF ORGANIZATION U.S.A. NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 5 SOLE VOTING POWER -0- 6 SHARED VOTING POWER 7 SOLE DISPOSITIVE POWER -0- 8 SHARED DISPOSITIVE POWER 9 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 10 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (9) EXCLUDES CERTAIN SHARES o 11 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (9) 10.3% 12 TYPE OF REPORTING PERSON PN CUSIP No. 26 SCHEDULE 13G Page 4 of10 Pages 1 NAME OF REPORTING PERSON I.R.S. INDENTIFICATION NO. OF ABOVE PERSON M&J K DREAM LLC 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (a)x (b) o 3 SEC USE ONLY 4 CITIZENSHIP OR PLACE OF ORGANIZATION U.S.A. NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 5 SOLE VOTING POWER -0- 6 SHARED VOTING POWER 7 SOLE DISPOSITIVE POWER -0- 8 SHARED DISPOSITIVE POWER 9 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 10 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (9) EXCLUDES CERTAIN SHARES o 11 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (9) 10.3% 12 TYPE OF REPORTING PERSON OO CUSIP No. 26 SCHEDULE 13G Page5 of10 Pages 1 NAME OF REPORTING PERSON I.R.S. INDENTIFICATION NO. OF ABOVE PERSON M&J K DREAM CORP. 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (a)x (b) o 3 SEC USE ONLY 4 CITIZENSHIP OR PLACE OF ORGANIZATION U.S.A. NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 5 SOLE VOTING POWER -0- 6 SHARED VOTING POWER 7 SOLE DISPOSITIVE POWER -0- 8 SHARED DISPOSITIVE POWER 9 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 10 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (9) EXCLUDES CERTAIN SHARES o 11 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (9) 10.3% 12 TYPE OF REPORTING PERSON CO CUSIP No. 26 SCHEDULE 13G Page6 of10 Pages Item 1(a). Name of Issuer: DREAMWORKS ANIMATION SKG, INC. Item 1(b). Address of Issuer’s Principal Executive Offices: 1 GLENDALE, CA 91201 Item 2(a). Name of Persons Filing: JEFFREY KATZENBERG M&J KDREAM LLC (“M&J K Dream”) M&J K B LIMITED PARTNERSHIP (“M&J K B”) M&J K DREAM CORP. (collectively, the “Katzenberg Shareholders”) Item 2(b). Address of Principal Business Office or, if none, Residence: JEFFREY KATZENBERG C/O M&J K DREAM LLC 1 GLENDALE, CA 91201 M&J K DREAM LLC 1 GLENDALE, CA 91201 ATTN: JEFFREY KATZENBERG M&J K B LIMITED PARTNERSHIP C/O M&J K DREAM LLC 1 GLENDALE, CA 91201 ATTN: JEFFREY KATZENBERG M&J K DREAM CORP. C/O M&K DREAM LLC 1 GLENDALE, CA 91201 ATTN: JEFFREY KATZENBERG CUSIP No. 26 SCHEDULE 13G Page7 of10 Pages Item 2(c). Citizenship: JEFFREY KATZENBERG – U.S.A. M&J K DREAMLLC – DELAWARE M&J K B LIMITED PARTNERSHIP – DELAWARE M&J K DREAM CORP. – DELAWARE Item 2(d). Title of Class of Securities: CLASS A COMMON STOCK, PAR VALUE $.01 PER SHARE Item 2(e). CUSIP Number: 26 Item 3. NOT APPLICABLE. THIS SCHEDULE 13G IS FILED PURSUANT TO RULE 13D-1(D). Item 4. Ownership: Percentage ownership is based on76,521,156 shares of Class A Common Stock outstanding per the Company’s Form 10-Q for the quarterly period ended September 30, 2012. In addition, for purposes of this calculation, the aggregate of7,838,731 shares of Class B Common Stock held of record by M&J K B andM&J K Dream have been deemed to be outstanding shares of Class A Common Stock in accordance with Rule 13d-3(d)(1) of the Securities Exchange Act of 1934. Shares of Class B Common Stock are immediately convertible into shares of Class A Common Stock on a one-for-one basis and do not expire. Mr. Katzenberg directly or indirectly controls each of the other Katzenberg Shareholders. For each Reporting Person: (a). Amount beneficially owned: SEE THE RESPONSE TO ITEM 9 ON THE ATTACHED COVER PAGE. CUSIP No. 26 SCHEDULE 13G Page8 of10 Pages (b). Percent of Class: SEE THE RESPONSE TO ITEM 11 ON THE ATTACHED COVER PAGE. (c). Number of shares as to which such person has: (i).Sole power to vote or to direct the vote: SEE THE RESPONSE TO ITEM 5 ON THE ATTACHED COVER PAGE. (ii).Shared power to vote or to direct the vote: SEE THE RESPONSE TO ITEM 6 ON THE ATTACHED COVER PAGE. (iii).Sole power to dispose or to direct the disposition of: SEE THE RESPONSE TO ITEM 7 ON THE ATTACHED COVER PAGE. (iv).Shared power to dispose or to direct the disposition of: SEE THE RESPONSE TO ITEM 8 ON THE ATTACHED COVER PAGE. Item 5. Ownership of Five Percent or Less of a Class IF THIS STATEMENT IS BEING FILED TO REPORT THE FACT THAT AS OF THE DATE HEREOF THE REPORTING PERSON HAS CEASED TO BE THE BENEFICIAL OWNER OF MORE THAN FIVE PERCENT OF THE CLASS OF SECURITIES, CHECK THE FOLLOWING o. Item 6. Ownership of More than Five Percent on Behalf of Another Person. NOT APPLICABLE Item 7. Identification and Classification of the Subsidiary Which Acquired the Security Being Reported on By the Parent Holding Company or Control Person NOT APPLICABLE Item 8. Identification and Classification of Members of the Group NOT APPLICABLE CUSIP No. 26 SCHEDULE 13G Page9 of10 Pages Item 9. Notice of Dissolution of Group NOT APPLICABLE Item 10. Certifications NOT APPLICABLE CUSIP No. 26 SCHEDULE 13G Page10 of 10 Pages SIGNATURES After reasonable inquiry and to the best of my knowledge and belief, I certify that the information set forth in this statement is true, complete and correct. Date: February 14, 2013 JEFFREY KATZENBERG /s/ Jeffrey Katzenberg Name:Jeffrey Katzenberg M&J K B LIMITED PARTNERSHIP By: /s/ Jeffrey Katzenberg Name:Jeffrey Katzenberg Title:Authorized Person M&J K DREAM LLC By: /s/ Michael Rutman Name:Michael Rutman Title:Vice President M&J K DREAM CORP. By: /s/ Michael Rutman Name:Michael Rutman Title:Vice President
